Title: From Thomas Jefferson to Robert R. Livingston, 20 November 1802
From: Jefferson, Thomas
To: Livingston, Robert R.


          
            Dear Sir
            Washington Nov. 20. 1802.
          
          Having recieved from mr Short and others a very strong recommendation of M. Pougens a bookseller in Paris, and being desired to direct the procuring thence some books for the use of Congress, I thought to spare your time which is engaged on higher objects, & therefore desired mr Short by the inclosed letter to superintend the purchase, the details of which were to be executed by mr Duane and Pougens. after furnishing mr Duane with his instructions, but before the departure of the letter to mr Short, he arrived in this country; so that Duane’s orders are gone but no bill from us to pay for the books. I am obliged therefore now to trouble you with the subject. if the books are come away, they will be to be paid for of course. if not yet packed up, then I will pray you to undertake the office of superintending the purchase committed in the within letter to mr Short. if the books are not sent off before you recieve this, they had better be detained till April, as they suffer more than any thing else by a winter passage. the Secretary of the Treasury will inclose with this letter a bill of exchange, beyond the amount of which I pray you not go, all expences included. Accept assurances of my high esteem & respect.
          
            Th: Jefferson
          
        